DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 15 recites the limitation "said tip" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Number 5,992,187 to Derman.
Derman discloses a locking module for selectively coupling a first component and a second component of a lockable device comprising: a locking element (5) including a plurality of locking fingers (60) movable between an open position (figure 4) and a closed position (figure 3), said plurality of locking fingers being biased to said open position; a biasing mechanism (70) coupled to said locking element, wherein a compression force applied by said biasing mechanism to said plurality of locking fingers controls movement of said plurality of locking fingers between said open position and said closed position (column 3, lines 41-50); and an actuator (42 
	Derman also discloses said actuator is movable between a first position (figure 3) and a second position (figure 4), in said first position, said plurality of fingers are biased to said open position, and in said second position, said compression force of said biasing mechanism retains said plurality of locking fingers in said closed position (as shown in figure 3), as in claim 2, wherein said actuator is in said first position, said actuator reduces said compression force of said biasing mechanism acting on said plurality of locking fingers (in the first position the actuator releases force on the biasing mechanism, resulting in a decrease of force on the locking fingers), as in claim 3, and said biasing mechanism includes a pair of free ends and said actuator is positioned between said free ends (respective lobes of the biasing mechanism), as in claim 4, as well as said plurality of locking fingers define an opening, and when said plurality of locking fingers are in said open position, said opening has a first diameter (as shown in figure 4), and when said plurality of locking fingers are in said closed position, said opening has a second diameter, said second diameter being smaller than said first diameter (as shown in figure 3), as in claim 7.

	Derman further discloses the locking module of claim 1, wherein said actuator has a first portion engaged with said biasing mechanism when said actuator is in a first position and a second portion engaged with said biasing mechanism when said actuator is in said second position, said first portion has a larger thickness than said second portion (as shown in figures 3 and 4), as in claim 5, wherein said actuator is rotatable about an axis (axis of element 42) 

	Derman additionally discloses a method of operating a locking module of a lockable device comprising: applying a force to a cable element (10/27) arranged within a hollow interior of a locking element (5) of the locking module; biasing a plurality of locking fingers (60) of said locking element to an open position (figure 4); operating an actuator (42 and 44 of 40) to retain said plurality of locking fingers in said open position; and decoupling said cable element from said locking element (column 3, lines 17-25), as in claim 11.
	Derman also discloses said diameter of said cable element biases said plurality of locking fingers to said open position (when the tip engages 66), as in claim 12, and operating said actuator includes rotating said actuator relative to a biasing mechanism (70), said actuator being rotated to a position where a compression force of said biasing mechanism acting on said plurality of locking fingers is reduced (column 3, lines 41-50), as in claim 13, wherein operating said actuator includes rotating the actuator (42 and 44 of 40) such that a first portion of said actuator is positioned within a gap formed between a pair of free ends of said biasing mechanism, said first portion having a thickness larger than said gap (figures 3 and 4), as in claim 14.


	Derman additionally discloses operating said actuator includes applying a compression force to said plurality of locking fingers (via 70), as in claim 16, and a diameter of said tip is greater than a diameter of an opening formed by said plurality of locking fingers in said closed position (figure 3), as in claim 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to further show the state of the art with respect to locking assemblies with locking fingers:
U.S. Patent Number 9,179,742 to Richardson; U.S. Patent Number 8,726,703 to Derman; U.S. Patent Number 5,170,650 to Kortenbrede; U.S. Patent Number 4,836,707 to Myers; U.S. Patent Number 4,446,708 to Ely; U.S. Patent Number 3,953,990 to Nagel; U.S. Patent Number 3,896,698 to Aylott; U.S. Patent Number 3,765,196 to Balicki; U.S. Patent Number 3,435,642 to Del Pesco; U.S. Patent Number 1,743,331 to Ellison; U.S. Patent Number 1,455,770 to Anderson; U.S. Patent Number 117,764 to Gibson.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054.  The examiner can normally be reached on M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        


CJB /cb/
September 20, 2021